Opinion issued March 4, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-13-01003-CV
                            ———————————
                        NAC SERVICES, LLC, Appellant
                                         V.
                    SPRINT WASTE WATER, LP, Appellee


                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Case No. 2012-44899


                          MEMORANDUM OPINION

      Appellant, NAC Services, LLC, has neither established indigence nor paid,

or made arrangements to pay, the fee for preparing the clerk’s record. See TEX. R.

APP. P. 20.1, 37.3(b). After being notified that this appeal was subject to dismissal,

appellant did not respond. See TEX. R. APP. P. 42.3(b).
      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.




                                         2